Citation Nr: 1416269	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  13-18 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from May 31, 1946 to June 3, 1949 and from June 13, 1949 to June 8, 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In the August 2008 rating decision the RO also denied service connection for a psychiatric disorder and the veteran initiated an appeal as to that denial in his August 2012 notice of disagreement.  However, that claim was granted in an April 2013 rating decision, and is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a TDIU.  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  The Veteran's service-connected disability ratings meet the threshold schedular criteria under 38 C.F.R. § 4.16(a) for TDIU.  See 38 C.F.R. § 4.16(a) (2012).

A remand is necessary to obtain any outstanding treatment records pertinent to the TDIU claim, and to afford the Veteran a VA examination.  VA must obtain a medical opinion as to whether it is at least as likely as not that the Veteran's service-connected hearing loss or generalized anxiety disorder with depressive disorder, claimed as psychosis, depression, anxiety, paranoia, render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities.  Request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims folders.

2.  Notify the Veteran that he may submit statements from himself or others describing fully the symptoms and impairment resulting from his service-connected disabilities, and the impact of both of his service-connected disabilities on his ability or inability to function in the workplace.  

3.  After completion of the above, schedule the Veteran for appropriate examination to determine his ability to function in the workplace.  All indicated tests or studies must be conducted.  The claims file must be made available and reviewed by the examiner.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of associated symptoms of service-connected disabilities and their impact on his ability to work.

Thereafter, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities,  either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

The Veteran's service-connected disabilities currently consist of hearing loss and generalized anxiety disorder with depressive disorder, claimed as psychosis, depression, anxiety, paranoia.  

All findings and conclusions must be supported by a complete rationale.   

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and given an opportunity to respond before the claim file is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


